COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:       Jenny Day and Guillermo Moreno v. Classic Autoplex

Appellate case number: 01-19-00744-CV

Trial court case number: 17-CV-0081

Trial court:               212th District Court of Galveston County

      Appellants, Jenny Day and Guillermo Moreno, have filed a motion for rehearing.
We grant appellants’ request for rehearing, withdraw our opinion and judgment issued
on December 31, 2019, and reinstate this case on the Court’s active docket.
       We ORDER appellants, within 30 days of the date of this order, to provide
written evidence that they have paid, or made arrangements to pay for the preparation of
the reporter’s record.1 See TEX. R. APP. P. 35.3(b)(3), 37.3(c). Unless they timely and
adequately respond, this Court may require appellants to file a brief and can consider and
decide those issues or points that do not require a reporter’s record for a decision. See
TEX. R. APP. P. 37.3.
       No extensions of time for providing proof of payment for the reporter’s record will
be granted, absent extraordinary circumstances.
       It is so ORDERED.

Judge’s signature:             ___________/s/ Julie Countiss__________
                                          Acting for the Court

Date: February 13, 2020




1
       There are two court reporters involved in this case, Ada Christy and Jennifer Hall.